DETAILED ACTION
Applicant's remarks, filed in the Appeal Brief dated 12/23/20, are fully acknowledged by the Examiner. Currently, claims 2, 9, 15, 19, 46-86, and 89-98 are pending.  The following is a complete response to the 12/23/20 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In view of the Appeal Brief filed on 12/23/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejections is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794  
                                                                                                                                                                                                      Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 9, 15, 58-60, and 62-69 are rejected under 35 U.S.C. 103(a) as unpatentable over Johnston (US 2002/0143323) in view of Castellano (US 2005/0027289).
Regarding claim 2, Johnston teaches a catheter (20) comprising multilayer construction (par. [0134] catheter with multiple layers) for delivering low pressure spray to a treatment area (46 of 20 sprays fluid to an area), wherein said catheter comprises a proximal end configured to connect to a cryospray apparatus (20 with a proximal end 37 to access cryospray), and an open-ended distal end configured for the output of cryogen spray (distal end 46 as in Fig. 2), said distal end comprising blunt tip geometry (the tip end 46 is blunt as in Fig 2), wherein said catheter is configured to retroflex during cryospray delivery to the treatment area (Fig 12, catheter is retroflexed and still sprays).
Johnston is silent regarding a pre-formed curve whereby the central axis of the distal end during use is coaxial with a central axis of an endoscope, but teaches the use of the device with endoscopic surgical procedures, as in Fig. 1 with endoscope 10.
However, Castellano teaches a cryogen catheter preformed to a particular shape (par. [0046] catheter with cryogen tip to delivery cryogen to the target location) to assist in deploying the tip at the desired location (par. [0046] 722 with a preformed bend).
It would have been obvious to one of ordinary skill in the art to modify Johnston with a preformed catheter bend capable of articulating to align the distal tube with a central axis of the endoscope, to move the tubing with the scope in unison. Castellano is capable of performing the 
Regarding claim 2, Johnston teaches a catheter (20) comprising multilayer construction (par. [0134] catheter with multiple layers) for delivering low pressure spray to a treatment area (tip 46 delivers spray as in Fig. 2), wherein said catheter comprises a proximal end configured to connect to a cryospray apparatus (20 connects to 37 to connect to cryospray), and an open-ended distal end configured for the output of cryogen spray (distal end as in Fig 9 that sprays fluid), said distal end comprising blunt tip geometry (the tip end 46 is blunt as in Fig 2), wherein said catheter is configured to retroflex during cryospray delivery to the treatment area (Fig 12, catheter is retroflexed and still sprays). Johnston is silent regarding a pre-formed curve whereby the central axis of the distal end during use is coaxial with a central axis of an endoscope, but teaches the use of the device with endoscopic surgical procedures, as in Fig. 1 with endoscope 10.
However, Castellano teaches a cryogen catheter preformed to a particular shape (par. [0046] catheter with cryogen tip to delivery cryogen to the target location) to assist in deploying the tip at the desired location (par. [0046] 722 with a preformed bend).
It would have been obvious to one of ordinary skill in the art to modify Johnston with a preformed catheter bend capable of articulating to align the distal tube with a central axis of the endoscope, to move the tubing with the scope in unison. Castellano is capable of performing the functionality of aligning the central axes of the endoscope and the catheter to be coaxial, given the pre-formed bend may be formed to position the cryogen for optimal delivery according to a user, and as such, this functional language does not structurally define the instant claim over the teaching in Castellano.
Regarding claim 58, Johnston teaches a metal braid that gives it torque and flexure resistance (par. [0134], metal to improve handling qualities).
Regarding claim 59, Johnston teaches a metal that gives it flexure and kink resistance (par. [0134] metal to improve handling qualities).
Regarding claim 60, Johnston teaches a PTFE layer (in at least par. [0037]).
Regarding claim 9, Johnston teaches a catheter (20) for delivering low pressure spray to a treatment area (as in Fig. 2 with distal tip 46), comprising a proximal end configured to connect to a cryospray delivery apparatus (20 connects to 37 in a distal end as in Fig. 1), and an open ended-distal end configured for the output of cryogen spray (Fig. 2, distal end 46 sprays fluid), said distal end comprising blunt tip geometry and a nozzle (Fig 2, blunt tip 46 is a nozzle as fluid escapes from the holes), wherein said catheter is configured to retroflex during cryospray delivery to the treatment area (Fig 12, catheter is retroflexed and still sprays).
Johnston is silent regarding a pre-formed curve whereby the central axis of the distal end during use is coaxial with a central axis of an endoscope, but teaches the use of the device with endoscopic surgical procedures, as in Fig. 1 with endoscope 10.
However, Castellano teaches a cryogen catheter preformed to a particular shape (par. [0046] catheter with cryogen tip to delivery cryogen to the target location) to assist in deploying the tip at the desired location (par. [0046] 722 with a preformed bend).
It would have been obvious to one of ordinary skill in the art to modify Johnston with a preformed catheter bend capable of articulating to align the distal tube with a central axis of the endoscope, to move the tubing with the scope in unison. Castellano is capable of performing the functionality of aligning the central axes of the endoscope and the catheter to be coaxial, given the pre-formed bend may be formed to position the cryogen for optimal delivery according to a user, and as such, this functional language does not structurally define the instant claim over the teaching in Castellano.
Regarding claim 62, Johnston teaches the catheter of claim 9 further comprising a length of tubing extending between the proximal and distal ends, wherein an inner diameter of the tubing is constant (Fig. 1, and par. [0058] with a set diameter).
Regarding claim 63, Johnston teaches the catheter of claim 9, further comprising a length of tubing extending between the proximal and distal ends, wherein an inner diameter of the tubing varies (Fig. 2, tubing of 20 varies between 46 and 20).
Regarding claim 64, Johnston teaches the catheter of claim 9, further comprising multiple lumens extending between the proximal and distal ends (as in Fig 1, with multiple lumens extending between 46 and 37 such as 26), the catheter configured to fit within a working channel of an endoscope (catheter fits within 10).
Regarding claim 65, Johnston teaches wherein lumens of said multi-lumen construction are configured for cryogen delivery, cryogen circulation, venting, or passive venting. "Configured to deliver......." is a functional recitation. A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Johnston is capable of performing the functionality of cryogen delivery, cryogen circulation, venting, or passive venting (Johnston teaches at least a cryogen delivery device) and, as such, this functional language does not structurally define the instant claim over the teaching in Johnston.
Regarding claim 66, Johnston teaches wherein said open-ended distal end comprises a formed tip shaped to form a specific cryogen spray pattern such that the spray treatment area can be contracted (turning off the spray would contract the spray treatment area).
Regarding claim 67, Johnston teaches wherein said open-ended distal end comprises a distal junction (as in Fig 6) containing at least three fluid paths including a cryogen delivery lumen (72) and cryogen return lumen (74).
Regarding claim 68, Johnston teaches wherein said distal spray end contains a valve configured to be actuated remotely (par. [0062] valve operated at 42).
Regarding claim 15,Johnston teaches a catheter (20) for delivering low pressure cryogen spray to a treatment area (via tip 46), comprising: a proximal end for catheter connection (connects to 37 as in Fig. 41), and multiple lumen output that allows for cryogen circulation within the catheter itself via a cryogen input lumen and a cryogen output lumen that helps precool the catheter all the way to the distal end of the catheter (Fig 6, 72 and 74 allow input and output that cools the catheter).
Johnston is silent regarding a pre-formed curve whereby the central axis of the distal end during use is coaxial with a central axis of an endoscope, but teaches the use of the device with endoscopic surgical procedures, as in Fig. 1 with endoscope 10.
However, Castellano teaches a cryogen catheter preformed to a particular shape (par. [0046] catheter with cryogen tip to delivery cryogen to the target location) to assist in deploying the tip at the desired location (par. [0046] 722 with a preformed bend).
It would have been obvious to one of ordinary skill in the art to modify Johnston with a preformed catheter bend capable of articulating to align the distal tube with a central axis of the endoscope, to move the tubing with the scope in unison. Castellano is capable of performing the functionality of aligning the central axes of the endoscope and the catheter to be coaxial, given the pre-formed bend may be formed to position the cryogen for optimal delivery according to a user, and as such, this functional language does not structurally define the instant claim over the teaching in Castellano.
Regarding claim 69, Johnston teaches wherein said proximal end is configured to connect to a cryogen delivery lumen and a cryogen return lumen (output 74 and input 72).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Castellano, in view of Li (US 6,237,355), in further view of Engelman (US 2014/0018788).
Regarding claim 56, Johnston is silent regarding wherein said multilayer construction comprises an inner tube of polyimide, and a Pebax polymeric outer layer, and a blunted tip consisting of Pebax. However, Li teaches a catheter of multilayer construction with an outer layer of Pebax and an inner tube layer of polyimide (col 4, lines 46-48).
Engelman teaches a catheter tip made of Pebax (par. [0144]).
It would have been obvious to one of ordinary skill in the art to modify the combinationwith the multiplayer construction and tip of Li and Engelman, in order to have a flexible catheter that does not damage tissue.
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Castellano, in view of Lynch (Polyimide Tubing: Dispelling the Myths).
Regarding claim 61, Johnston is silent regarding the inner layer allows for the coefficient of friction of PTFE layer to be lower than coefficient of friction of polyimide or Pebax.
However, it is known that polyimide has a higher coefficient than PTFE, as taught by Lynch (Myth 6), and that PTFE may be used to reduce friction.
It would have been obvious to one of ordinary skill in the art to modify Johnston with the PTFE layer such that a coefficient of friction is lower than polyimide, as taught by Lynch. This would allow fluid to flow with little resistance.
Claims 19, 71,74-81,83, 84, 92, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Castellano, in view of Naderlinger (US 5,720,764), and in further view of Lewis (US 2004/0024392).
Regarding claim 19, Johnston teaches an insulating sheath distributed over a proximal portion of the cryospray catheter assembly configured to reside outside the working channel of a scope (par. [0142));
a first diameter proximal tube (41); and
a distal tube with a second diameter less than the first diameter (20).

However, Castellano teaches a cryogen catheter preformed to a particular shape (par. [0046] catheter with cryogen tip to delivery cryogen to the target location) to assist in deploying the tip at the desired location (par. [0046] 722 with a preformed bend).
Naderlinger teaches a proximal metal interface bayonet (24) and a plastic bayonet cover (plastic sleeve of claim 1) configured to interface with the console along with the bayonet.
Lewis teaches a cryospray catheter configured to retroflex during cryospray delivery to the treatment area (Fig 12, catheter is retroflexed and still sprays).
It would have been obvious to one of ordinary skill in the art to modify Johnston with the bayonet assembly of Naderlinger, in order to have a proper connection to cryogen fluid. It would have been obvious to one of ordinary skill in the art to modify the device with a flexible tube capable of retroflexing of Lewis. This would allow the device to have a large range of motion. It would have been obvious to one of ordinary skill in the art to modify Johnston with a preformed catheter bend capable of articulating to align the distal tube with a central axis of the endoscope, to move the tubing with the scope in unison. Castellano is capable of performing the functionality of aligning the central axes of the endoscope and the catheter to be coaxial, given the pre-formed bend may be formed to position the cryogen for optimal delivery according to a user, and as such, this functional language does not structurally define the instant claim over the teaching in Castellano.
Regarding claim 71, Johnston is silent regarding wherein the proximal tube comprises a metal wire formed into a coil; said cryospray catheter further comprising an outer polymeric layer distributed over at least a portion of the proximal tube to provide a fluid-tight seal.

It would have been obvious to one of ordinary skill in the art to modify Johnston with the coil and outer layer of Lewis, in order to provide a flexible catheter that is fluid tight.
Regarding claim 74, Johnston is silent regarding wherein the distal tube comprises a metal wire formed into a coil.
Lewis teaches wherein the distal tube comprises a metal wire formed into a coil (par. [0067]).
It would have been obvious to one of ordinary skill in the art to modify Johnston with the coil of Lewis, in order to have flexible catheter.
Regarding claim 75, Johnston teaches wherein the distal tube includes a single-end hole configured to form a spray pattern (Fig 3).
Regarding claim 76, Johnston teaches the distal tube includes a plurality of radially-distributed fenestrations configured to form a spray pattern (Fig 2).
Regarding claim 77, Johnston teaches wherein the distal tube includes at least one marking bands to signify treatment area, at least one at each end of the radially-distributed fenestrations (Fig IB, 46 has clear demarcations denoting the proximal and distal end of the distal tip 46).
Regarding claim 78, Johnston teaches the distal tube includes an occluded, atraumatic tip configured to force cryogen spray out of said radially-distributed fenestrations (Fig 5, 50 occludes to force cryospray out of fenestrations 49).
Regarding claim 79, Johnston teaches a temperature sensing probe at a distal end of the distal tube (Fig 6, 92 can be fed through the endoscope to be at the distal end next to the radial spray pattern, as in par. [0095)).
Regarding claim 80, Johnston teaches the distal tube with a centering feature (balloon 43).
Regarding claim 81, Johnston teaches an axial marking configured to indicate an orientation of the centering structure (when 43 is expanded, the expanded form forms a round shape signifying that the structure is centered).
Regarding claim 83, Johnston is silent regarding a nozzle junction between said large diameter proximal tube and said small diameter distal tube.
However, Lewis teaches a nozzle junction between two tubes (Fig 6).
It would have been obvious to one of ordinary skill in the art to have a nozzle junction between the large and small distal tubes, as taught by Lewis, in order to better circulate fluid.
Regarding claim 84, Johnston is silent regarding a nozzle junction with a width extension with wings configured to aid a user in positioning the distal tube.
However, Lewis teaches a nozzle junction with a width extension with a wings (80 is extended from 72 and 74 with outlet fittings that can be more flexible, as in par. [0061]) configured to aid a user in positioning the distal tube.
It would have been obvious to one of ordinary skill in the art to modify Johnston with the nozzle junction of Lewis, to improve flexibility in use (par. [0061]).
Regarding claim 92, Johnston teaches wherein the self-centering catheter tip is expanded upon engaging a proximal trigger mechanism (balloon 43 may be inflated via a bulb 44).
Regarding claim 93, Johnston is silent regarding an all-polymeric construction.
However, Lewis teaches an all-polymeric shaft construction for the catheter length, with a proximal end having a specific inner diameter in the range of about 0.070 inches to 0.110 inches (claim 17).
It would have been obvious to one of ordinary skill in the art to modify Johnston with the polymeric shaft of Lewis. This would allow the shaft to be cheaply and easily made.
Claims 70, 73 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Castellano, in view of Naderlinger, in further view of Lewis, and in further view of Gnanashanmugam (US 2013/0204068).
Regarding claim 70, Johnston is silent regarding a metal hypotube, ranging 24-75 inches wherein a proximal portion of the metal hypotube is less flexible than a distal portion of the metal hypotube; said cryospray catheter further comprising an outer polymeric layer configured to form a fluid-tight lumen about at least a portion of the proximal tube to provide a fluid tight lumen.
However, Lewis teaches a cryospray catheter ranging 24-75 inches (par. [0056]), a polymeric layer to cover a portion of a tube (par. [0081] PTFE film as outer layer), and varied dimensions of the tube (par. [0056]).
Gnanashanmugam teaches a laser cut hypotube (par. [0178]) capable of being used with cryo-fluid (par. [0016]).
It would have been obvious to one of ordinary skill in the art to modify Johnston with the dimensions and layer of the catheter, as well as laser cutting the catheter, as taught by Lewis and Gnanashanmugam. This would allow the catheter to have length and flexibility to navigate a body lumen. One of ordinary skill in the art would appreciate with varied dimensions of the tube, as taught by Lewis, a proximal portion of the hypotube without a taper would be less flexible than a distal portion of the hypotube with a taper or a rib.
Regarding claim 73, Johnston is silent regarding the distal tube comprises a metal hypotube construction.
However, Gnanashanmugam teaches a tube that can be used with cryo-fluid comprising metal hypotube construction (par. [0016]).
It would have been obvious to one of ordinary skill in the art to modify Johnston such that the distal tube comprises a metal hypotube construction. This would be a known construction for use in cryo devices that would be able to be thermally conductive.
Regarding claim 94, Johnston is silent regarding a catheter is formed from a laser-cut metal hypotube.
However, Gnanashanmugam teaches a tube that can be used with cryo-fluid comprising metal hypotube construction (par. [0016]).
Lewis teaches cryotubes with a polymeric layer (par. [0081], PTFE layer).
It would have been obvious to one of ordinary skill in the art to modify Johnston with a metal hypotube with laser cuts, as taught by Gnanashanmugam in view of Lewis, in order to have a flexible yet fluid tight lumen for cryospray.
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Castellano, in view of Naderlinger, in further view of Lewis, in further view of Li (US 6,237,355).
Regarding claim 72, Johnston is silent regarding wherein the distal tube comprises a polyimide and braid construction.
Lewis teaches wherein a distal tube comprises a braid construction (Fig 10).
Li teaches cryotubes made with polyimides are known in the art (col 4, lines 46-48).
It would have been obvious to one of ordinary skill in the art to modify Johnston with polyimide and braid construction, as taught by Lewis and Li. This would allow a flexible tube for cryospray.
Claims 85 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Castellano, in view of Naderlinger, in further view of Lewis, in further view of Little (US 6,306,129).
Regarding claim 85, the combination is silent regarding a cyclone tube configured to concentrate a cryogen spray, a vent tube concentric to the proximal tube and configured to direct cryogen outside of the proximal tube, and a manifold configured to redirect the cryogen from outside the proximal tube to a treatment area.
However, Little teaches a cyclone tube (108) used to divert liquid cryogen to the outer surface of the inner tube, while cryogen gas expansion is driven to the center of the tube (Fig 9, liquid 
It would have been obvious to one of ordinary skill in the art to modify Johnston with the cyclone system of Little. This would allow one to regulate the temperature of the cryospray.
Regarding claim 86, Johnston teaches a trigger configured to dispense a cryogenic fluid from the cryospray console through the proximal tube, nozzle junction, and distal tube (par. [0063], trigger mechanism to open a valve to dispense spray through a proximal and distal tube and a nozzle junction).
Claims 89-91 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Castellano, in view of Naderlinger, in view of Lewis, in further view of Boveda (US 2010/0191232), and in further view of Deem (US 2007/0123852).
Regarding claim 89, Johnston is silent regarding a self-centering catheter tip comprising a self- expanded spherical structure, a spring disposed within the selfexpanding spherical structure, and an atraumatic tip configured to bond the selfexpanding spherical structure to the spring.
However, Boveda teaches a self-centering mechanism comprising a self-expanded metal structure (Fig 12, par. [0063]), with an atraumatic tip (102 as best shown in Fig. 13, that would be distal to 52 in Fig. 12).
Deem teaches spring steel as a known self-expanding metal structure (par. [0052]).
It would have been obvious to one of ordinary skill in the art to modify Johnston with a self-expanding metal structure, with an atraumatic tip, as taught by Boveda, made from spring steel, 
Regarding claim 90, Johnston is silent wherein said self-expanding spherical structure includes at least one filament configured to form a spherical or oval shape. However, Boveda teaches a spherical shape with multiple extensions (Fig 12, structure with filaments).
It would have been obvious to one of ordinary skill in the art to modify Johnston with the spherical shape with filaments, as taught by Boveda. This would allow the device to be used without preventing blood flow.
Regarding claim 91, Johnston and Boveda are silent regarding wherein said self-expanding spherical structure comprises a chromium cobalt/stainless steel mesh. However, Deem teaches steel as a known material for use in similar devices (par. [0052)).
It would have been obvious to one of ordinary skill in the art to modify Johnston and Boveda such that the self-centering apparatus comprises steel, as taught by Deem. This would allow the material to be stiff enough to center the catheter.
Claims 95, 96, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Castellano, in view of Naderlinger, in view of Lewis, in view of Dobak (US 6,464,716).
Regarding claim 95, Johnston is silent regarding wherein said proximal and distal tubes include an additive to improve thermal conductivity.
However, Dobak teaches a doped polymer segment is known in the art to improve conductivity (col 3, lines 56-59).
It would have been obvious to one of ordinary skill in the art to modify Johnston with a polymeric tube with an additive, as taught by Dobak. This would improve conductivity of the tube.
Regarding claim 96, Johnston is silent regarding wherein such additive is silver. However, Dobak teaches a known additive to polymer tubes is silver (col 12, lines 46-50). It 
Regarding claim 98, Johnston is silent regarding wherein such additive is aluminum. However, Dobak teaches a known additive to polymer tubes is aluminum (col 12, lines 46-50). It would have been obvious to one of ordinary skill in the art to modify Johnston with a polymeric tube with aluminum additive, in order to improve conductivity.
Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Castellano, in view of Naderlinger, in view of Lewis, in view of Dobak, in further view of Fourkas (US 2008/0312644).
Regarding claim 97, Johnston is silent regarding wherein such additive is boron nitride. However, Fourkas teaches a known additive to polymer tubes is boron nitride (par. [0061]). It would have been obvious to one of ordinary skill in the art to modify Johnston with a polymeric tube with boron nitride additive, in order to improve conductivity.
Response to Arguments
Applicant’s arguments, see the Appeal Brief, filed 12/23/20, with respect to the rejection(s) of claim(s) 2, 9, 15, 19, 56-86, 89-98 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Castellano as a secondary reference. Castellano teaches a cryogenic catheter with a preformed section to position the distal tip of the device to direct the device toward target tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794